Citation Nr: 0821179	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-21 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for costochondritis. 

3.  Entitlement to an initial (compensable) evaluation for 
residuals of a fracture of the first, third and fourth digits 
of the left hand, to include left hand numbness and tingling. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The veteran served on active duty from May 1981 to July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO, in part, denied 
service connection for costochrondritis and sinusitis.  By 
that same rating action, the RO awarded service connection 
for residuals of a fracture of the first, third and fourth 
digits of the left hand, to include left hand numbness and 
tingling; an initial noncompensable evaluation was assigned, 
effective August 1, 2005.  The veteran timely appealed the 
RO's November 2005 rating action to the Board. 

Also on appeal from the RO's November 2005 rating action was 
the issue of entitlement to service connection for shaving 
bumps.  By a February 2007 rating action, the RO granted 
service connection for pseudofolliculitis barbae (claimed as 
shaving bumps); an initial 10 percent evaltuion was assigned, 
effective August 1, 2005.  As the veteran has not disagreed 
with the initial 10 percent evaluation or the effective date 
of August 1, 2005 assigned to the above-referenced 
disability, said issues is no longer before the Board for 
appellate consideration. 
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).

The issue of entitlement to an initial (compensable) 
evaluation for residuals of a fracture of the first, third 
and fourth digits of the left hand, to include left hand 
numbness and tingling is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not currently have sinusitis or 
costochondritis.



CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis are not 
met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).

2.  The criteria for service connection for costochondritis 
are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).   See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection issues on appeal, VA 
provided the veteran with notice on the Pelegrini II VCAA 
elements in an September 2005 letter.  The letter did not 
explicitly tell the veteran to submit all relevant evidence 
in his possession.  The letter did, however, tell him to let 
VA know of any evidence he thought would support his claims, 
that it was his responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told him where to send what "we need."  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The veteran was provided pre-adjudication 
VCAA notice via a September 2005 letter.  Id.

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
instant service connection claims are being denied, no 
effective date(s)or rating(s) is being set, and the lack of 
notice as to these elements is not prejudicial.  Id.  

       Duty to Assist 

Regarding VA's duty to assist the appellant with his service 
connection claims on appeal, service medical records, post-
service VA outpatient treatment and examination and reports 
have been associated with the claims file.  

In this case, as there is no current medical evidence that 
the veteran currently has sinusitis or costochondritis, there 
no reasonable possibility that a VA opinion would result in 
findings favorable to the veteran.  Thus, the Board finds 
that an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

II.  Service Connection Laws and Regulations

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999)

III.  Analysis

The veteran contends that he currently has costochondritis 
and sinusitis, disabilities that had their onset during his 
longstanding period of military service. 

The evidence of record establishes that the veteran was seen 
for sinusitis and costochrondritis in December 2000, February 
and March 1998 and April 2005, respectively.  The veteran's 
discharge examination report is not of record. 

Notwithstanding the foregoing, post-service VA outpatient 
treatment and examination records are devoid of any evidence 
that the veteran currently has sinusitis or costochrondritis.  
To this end, these records contain diagnoses of recurrent 
costochondritis by history (italics added for emphasis), 
acute nasopharyngitis (common cold) and chest pain in 
September 2005 and March and November 2006, respectively.  
Regarding the "diagnosis" of chest pain, the Board observes 
that pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

It is well-settled that in order to be considered for service 
connection, a claimant first must have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  Since 
the record clearly establishes that the veteran does not have 
currently have sinusitis or costochondritis, service 
connection for said disabilities may not be granted.  
See, Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Service connection for sinusitis is denied. 

Service connection for costrochondritis is denied. 






REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The veteran is appealing the RO's assignment of an initial 
noncompensable evaluation following an award of service 
connection for residuals of a fracture of the first, third 
and fourth digits of the left hand, to include left hand 
numbness and tingling.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

The veteran's most recent VA examination specifically for his 
service-connected residuals of a fracture of the first, third 
and fourth fingers of the left hand, to include numbness and 
tingling of the left hand, was in September 2005.  (see, 
September 2005 VA general medical examination report).  On VA 
Form 21-4138, Statement in Support of Claim, signed and dated 
by the veteran in October 2006, he maintained that he had 
dull and constant daily pain in the left hand, along with 
numbness in his left fingers, which prevented him from 
performing certain physical activities (i.e., operating a 
motor vehicle and picking up his child).  He also stated that 
due to the sensitivity in his [left] fingers, he was no 
longer employed as a package handler.  VA outpatient reports, 
dated from March to April 2006, reflect that the veteran 
complained of having bilateral hand pain and parenthesis for 
the previous three years.  

In light of the foregoing and the passage of time since the 
veteran was last examined by VA for his service-connected 
left hand disability in September 2005, the Board finds that 
additional VA orthopedic and neurological examinations are 
necessary to obtain clinical findings specific to the rating 
criteria for a higher initial compensable evaluation for the 
service-connected residuals of a fracture of the first, third 
and fourth fingers of the left hand, to include numbness and 
tingling of the left hand.  The examiners should also render 
findings as to extent of functional loss due to pain and/or 
weakness, to include with repeated use and during flare-ups.  
See 38 U.S.C.A. §§ 4.40, 4.45 9 (2007); DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

Accordingly, the case is REMANDED for the following action:
    
1.  Schedule the veteran for 
examinations by VA orthopedist and 
neurologist to determine the current 
extent and severity of the service-
connected residuals of fracture of the 
first, third and fourth digits of the 
let hand with numbness and tingling of 
the left hand.  The examinations should 
include any diagnostic testing that is 
deemed necessary for an accurate 
assessment and the examiners should 
review the results of any testing prior 
to completing their respective report.  
The examiners should describe in detail 
all symptoms reasonably attributable to 
the service-connected residuals of 
fracture of the first, third and fourth 
digits of the let hand with numbness 
and tingling of the left hand and its 
current severity.

In examining the left hand, the 
orthopedist should indicate the range 
of motion of the left hand expressed in 
degrees, including the specific 
limitation of motion due to pain, and 
state the normal range of motion.  In 
particular, the orthopedist should 
specifically note (in inches or 
centimeters) the length of any gap 
between the veteran's left thumb pad 
and left fingers, with his thumb 
attempting to oppose his left fingers.  

Further, the orthopedist should offer 
an opinion as to whether there is any 
evidence of ankylosis, favorable or 
unfavorable, of the left thumb, long 
and ring fingers.  If disability 
comparable to amputation of the left 
thumb is found, the orthopedist must 
indicate whether such amputation is 
more consistent with amputation (a) at 
the distal joint or through the 
proximal phalanx; (b) at the 
metacarpophalangeal joint or through 
proximal phalanx; or (c) with 
metacarpal resection.  

The VA neurologist should specify 
whether the veteran's symptomatology, 
based on the degree of any nerve 
paralysis demonstrated, equates to 
"mild incomplete," "moderate 
incomplete," "severe incomplete," or 
"complete" paralysis; all intrinsic 
muscles of the left hand, and some or 
all of the flexors to the left wrist 
and fingers, paralyzed (substantial 
loss of use of hand).  In responding to 
the foregoing inquiry, the neurologist 
should specifically describe the 
related impairment of motor function, 
trophic changes, and sensory 
disturbance within the meaning of 38 
C.F.R. § 4.120 (2007).

Both the VA orthopedist and neurologist 
should opine as to whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall 
function of the left hand.  Findings as 
to the extent of any functional loss 
present in the veteran's left hand due 
to weakened movement, excess 
fatigability, incoordination, or pain 
on use of the first, third and fourth 
digits should be reported.

The VA orthopedist and neurologist 
should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect the service-
connected left hand disability has upon 
the veteran's daily activities.  Any 
additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss of left 
hand.

A complete rationale for all opinions 
expressed should be provided.  The need 
for further clinical examination or 
testing of the veteran is left to the 
discretion of the examining orthopedist 
and neurologist.

2.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should adjudicate the 
claim of entitlement to an initial 
(compensable) evaluation for service-
connected residuals of a fracture of 
the first, third and fourth digits of 
the left hand, to include numbness and 
tingling of the left hand.  The RO's 
readjudication should include 
consideration of all applicable 
diagnostic codes.  The RO must document 
its consideration of whether "staged 
ratings" pursuant to Fenderson, cited 
to above, is appropriate.

3.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
statement of the case that includes 
clear reasons and bases for all 
determinations and affords them an 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim of entitlement to an initial 
(compensable) evaluation for service-connected residuals of a 
fracture of the first, third and fourth digits of the left 
hand, to include numbness and tingling of the left hand.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board, however, takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


